Appeal by self-insured employer from an award of death benefits made by the Workmen’s Compensation Board to the widow of a deceased employee. Decedent died as a result of silicosis which the board found that he had contracted in his employment. Appellant urges that there is no evidence to sustain the finding of the board, and that the presumption of an injurious exposure (Workmen’s Compensation Law, former § 67) was inapplicable. We think that under all the circumstances disclosed we cannot say that there was no evidence to support the findings, or that the presumption did not apply. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Santry and Bergan, JJ. [See 275 App. Div. 725.]